

	

		II

		109th CONGRESS

		1st Session

		S. 1712

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Voinovich (for

			 himself and Mr. Akaka) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a Deputy Secretary of Homeland Security for

		  Management, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Homeland Security Management

			 Restructuring Act of 2005.

		2.Deputy Secretary

			 of Homeland Secretary for Management

			(a)Establishment

			 and successionSection 103 of the Homeland Security Act of 2002

			 (6 U.S.C. 113) is amended—

				(1)in subsection

			 (a)—

					(A)in the subsection

			 heading, by striking Deputy Secretary and inserting

			 Deputy

			 Secretaries;

					(B)by striking

			 paragraph (7);

					(C)by redesignating

			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;

			 and

					(D)by striking

			 paragraph (1) and inserting the following:

						

							(1)A Deputy

				Secretary of Homeland Security.

							(2)A Deputy

				Secretary of Homeland Security for

				Management.

							;

				and

					(2)by adding at the

			 end the following:

					

						(g)Vacancies

							(1)Vacancy in

				office of secretary

								(A)Deputy

				secretaryIn case of a vacancy in the office of the Secretary, or

				of the absence or disability of the Secretary, the Deputy Secretary of Homeland

				Security may exercise all the duties of that office, and for the purpose of

				section 3345 of title 5, United States Code, the Deputy Secretary of Homeland

				Security is the first assistant to the Secretary.

								(B)Deputy

				secretary for managementWhen by reason of absence, disability,

				or vacancy in office, neither the Secretary nor the Deputy Secretary of

				Homeland Security is available to exercise the duties of the office of the

				Secretary, the Deputy Secretary of Homeland Security for Management shall act

				as Secretary.

								(2)Vacancy in

				office of deputy secretaryIn the case of a vacancy in the office

				of the Deputy Secretary of Homeland Security, or of the absence or disability

				of the Deputy Secretary of Homeland Security, the Deputy Secretary of Homeland

				Security for Management may exercise all the duties of that office.

							(3)Further order

				of successionThe Secretary may designate such other officers of

				the Department in further order of succession to act as

				Secretary.

							.

				(b)ResponsibilitiesSection

			 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—

				(1)in the section

			 heading, by striking Under

			 Secretary and inserting Deputy Secretary of Homeland

			 Security;

				(2)in subsection

			 (a)—

					(A)by inserting

			 The Deputy Secretary of Homeland Security for Management shall serve as

			 the Chief Management Officer and principal advisor to the Secretary on matters

			 related to the management of the Department, including management integration

			 and transformation in support of homeland security operations and

			 programs. before The Secretary;

					(B)by striking

			 Under Secretary for Management and inserting Deputy

			 Secretary of Homeland Security for Management;

					(C)by striking

			 paragraph (7) and inserting the following:

						

							(7)Strategic

				planning and annual performance planning and identification and tracking of

				performance measures relating to the responsibilities of the

				Department.

							;

				and

					(D)by striking

			 paragraph (9), and inserting the following:

						

							(9)The integration

				and transformation process, to ensure an efficient and orderly consolidation of

				functions and personnel to the Department, including the development of a

				management integration strategy for the

				Department.

							;

				and

					(3)in subsection

			 (b)—

					(A)in paragraph (1),

			 by striking Under Secretary for Management and inserting

			 Deputy Secretary of Homeland Security for Management; and

					(B)in paragraph (2),

			 by striking Under Secretary for Management and inserting

			 Deputy Secretary of Homeland Security for Management.

					(c)Appointment,

			 evaluation, and reappointmentSection 701 of the Homeland

			 Security Act of 2002 (6 U.S.C. 341), as amended by this Act, is further amended

			 by adding at the end the following:

				

					(c)Appointment,

				evaluation, and reappointmentThe Deputy Secretary of Homeland

				Security for Management—

						(1)shall be

				appointed by the President, by and with the advice and consent of the Senate,

				from among persons who have—

							(A)extensive

				executive level leadership and management experience in the public or private

				sector;

							(B)strong leadership

				skills;

							(C)a demonstrated

				ability to manage large and complex organizations; and

							(D)a proven record

				in achieving positive operational results;

							(2)shall serve for a

				term of 5 years, but may be removed by the Secretary of Homeland Security based

				upon an unsatisfactory annual determination under paragraph (5);

						(3)may be

				reappointed in accordance with paragraph (1), if the Secretary has made a

				satisfactory determination under paragraph (5) for the 3 most recent

				performance years;

						(4)shall enter into

				a publicly available annual performance agreement with the Secretary that shall

				set forth measurable individual and organizational goals; and

						(5)shall be subject

				to an annual performance evaluation by the Secretary, who shall determine as

				part of each such evaluation whether the Deputy Secretary of Homeland Security

				for Management has made satisfactory progress toward achieving the goals set

				out in the performance agreement required under paragraph

				(4).

						.

			(d)IncumbentThe

			 individual who serves in the position of Under Secretary for Management of the

			 Department of Homeland Security on the date of enactment of this Act—

				(1)may perform all

			 the duties of the Deputy Secretary of Homeland Security for Management at the

			 pleasure of the President, until a Deputy Secretary of Homeland Security for

			 Management is appointed in accordance with subsection (c) of section 701 of the

			 Homeland Security Act of 2002 (6 U.S.C. 341), as added by this Act; and

				(2)may be appointed

			 Deputy Secretary of Homeland Security for Management, if such appointment is

			 otherwise in accordance with sections 103 and 701 of the Homeland Security Act

			 of 2002 (6 U.S.C. 113 and 341), as amended by this Act.

				(e)ReferencesReferences

			 in any other Federal law, Executive order, rule, regulation, or delegation of

			 authority, or any document of or relating to the Under Secretary for Management

			 of the Department of Homeland Security shall be deemed to refer to the Deputy

			 Secretary of Homeland Security for Management.

			(f)Technical and

			 conforming amendments

				(1)Other

			 referenceSection 702(a) of the Homeland Security Act of 2002 (6

			 U.S.C. 342(a)) is amended by striking Under Secretary for

			 Management and inserting Deputy Secretary of Homeland Security

			 for Management.

				(2)Table of

			 contentsThe table of contents in section 1(b) of the Homeland

			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the item relating

			 to section 701 and inserting the following:

					

						

							Sec. 701. Deputy Secretary of Homeland

				Security for

				Management.

						

						.

				(3)Executive

			 scheduleSection 5313 of title 5, United States Code, is amended

			 by inserting after the item relating to the Deputy Secretary of Homeland

			 Security the following:

					

						Deputy

				Secretary of Homeland Security for

				Management.

						.

				

